Kellogg, P. J.:
Section 17 of the Workmen’s Compensation Law (Consol. Laws, chap. 67 [Laws of 1914, chap. 41], as amd. by Laws of 1916, chap. 622) does not grant any compensation; it is a limitation upon grants otherwise made. Section 16, subdivision 4, as thus amended, provides a compensation of twenty-five per cent of the average wages “ for the support of each parent, or grandparent, of the deceased if dependent upon him at the time of the accident.” Dependency at the time of the accident is the controlling feature there. Section 17 provides that non-resident aliens shall have, the same compensation as resident aliens, except that dependents residing in a foreign country are limited. It omits any provisions for brothers and sisters and does not provide for all dependent fathers, mothers, grandfathers or grandmothers. The compensation is limited to those who, for the period of one year prior to the accident, have been supported in whole or in part by the employee. Here “ support,” in whole or in part for the year, is the controlling feature. I cannot feel that the use of the word “or” is intended to restrict the compensation to one parent, if both have been supported for the time stated. The “ or ” is probably used to cover the same ground as the word “ each ” in the previous section. That is, the compensation of twenty-five per cent is not for both parents but for each one. Otherwise it is difficult to tell which one is to receive the award, and if the award, is to the grandfather and he dies, apparently •the dependent grandmother is left without support.
To cover the legislative intent “ or ” is frequently construed to mean “ and.” I can find no intent in this provision to omit either the grandfather or the grandmother, and feel that they are both included. The section, however, in effect, limits the compensation to one-half the amount which residents would receive. If both grandparents were supported by the employee, the award to each would be based upon twelve and one-half per cent of the wages; otherwise one is to receive twelve and one-half per cent of the wages and the other nothing. If they lived together, the compensation would amount to only six and one-fourth per cent for each — one-quarter of what a resident alien would get under similar circumstances. The section I think contemplates that a non*96resident parent or grandparent shall receive one-half of the compensation provided for a resident. I favor an affirmance.
All concurred, except Lyon, J., who dissented, with opinion, in which Sewell, J., concurred.